ON REMAND

PER CURIAM.
In accordance with the mandate issued in State v. Pratt, 682 So.2d 1096 (Fla.1996), affirming our decision in Pratt v. State, 668 So.2d 1007 (Fla. 1st DCA 1996), and answering a certified question, we remand the case to the trial court for further proceedings in accordance with the principle set forth in State v. Wilson, 680 So.2d 411 (Fla.1996) (when a conviction for attempted first-degree felony murder must be vacated on authority of State v. Gray, 654 So.2d 552 (Fla.1995), lesser included offenses instructed on at trial remain viable for a new trial).
AFFIRMED.
BOOTH, MINER and MICKLE, JJ., concur.